Decided April 17, 1941.
Application of Relatrix, as administratrix of the estate of Elmer J. Anderson, deceased, for a writ of supervisory control directed to the District Court of Fallon County and Frank P. Leiper, Judge presiding, to annul an order of respondents made on April 11, 1941, directing said administratrix to advertise for sale at public auction certain real property of the estate for the purpose of paying expenses of administration and certain indebtedness owing to the Bank of Baker, having been duly presented on April 17, the court after due consideration thereof denied the same.